                Case 1:20-cr-00147-VSB Document 20
                                                18 Filed 07/10/20
                                                         07/08/20 Page 1 of 1

                                             LAW OFFICES OF
                                      STEPHEN TURANO
                                                  ______

                                           sturano@turanolaw.com

 275 MADISON AVENUE                                                                             60 PARK PLACE
 35TH FLOOR                                                                                           SUITE 703
 NEW YORK, NY 10016                                                                           NEWARK, NJ 07102
        _____                                                                                       ______

 TEL (917) 974-1781                                                                            TEL (973) 648-6777
 FAX (212) 208-2981                                                                            FAX (212) 208-2981
                                                                                                     ______

                                                                                    REPLY TO NEW JERSEY OFFICE


                                            July 8, 2020

By ECF
The Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
40 Foley Square                                                         7/10/2020
New York, NY 1007

                 Re:   United States v. Arsenio Genao Francisco
                       Case No. 20 Cr. 147 (VSB)

Dear Judge Broderick:

       I represent Arsenio Genao Francisco in the above-referenced matter. He is on pretrial release
under conditions including home detention and electronic monitoring.

       Electronic monitoring does not permit Mr. Francisco to be outside on his property. I request that
the Court modify the conditions of his pretrial release, such that, from 9:00am to 1:00pm each weekday,
he be permitted to access the yard areas on the property of his residence. All other conditions are to
remain the same.

        ASUA Jun Xiang and Pretrial Services Officer Leo Barrios consent to this request.


                                                              Respectfully submitted,

                                                              /s/ Stephen Turano

                                                              Stephen Turano
                                                              Attorney for Arsenio Genao Francisco


cc: Counsel for the Government (by ECF)
